EXHIBIT 10.4

 

AXS-ONE, INC.
STOCK OPTION AGREEMENT UNDER THE
AXS-ONE, INC.
2005 STOCK OPTION PLAN

 

AXS-ONE, INC. (the “Company”) hereby grants the individual named on the attached
(the “Optionee”) an option to purchase the number of shares of Common Stock set
forth on the attached hereto (“Option Shares”) at the exercise price per share
set forth (the “Option”).  This Option is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

1.                                       Grant under the 2005 Stock Incentive
Plan.  This Option is granted pursuant to the AXS-One, Inc. 2005 Stock Incentive
Plan (the “Plan”) and, unless the context otherwise requires, terms used herein
shall have the same meaning as in the Plan.  Determinations made in connection
with this Option shall be governed by the Plan.  This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  The Plan is incorporated herein by
reference.  If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.

 

2.                                       Vesting and Term of Option if
Directorship Continues.  If the Optionee continues to remain a Non-Employee
Director of the Company through the applicable vesting dates set forth on the
attached hereto, the Optionee may exercise this Option, in whole or in part, for
up to the applicable number of Option Shares set forth on the attached, provided
that there is no Termination of Directorship prior to each applicable vesting
date.  These rights are cumulative and, while the Optionee continues to serve as
a director of the Company, may be exercised up to and including the date which
is 10 years from the date this Option is granted, subject to earlier termination
as provided herein and in the Plan.  All of the foregoing rights are subject to
paragraph 3 in the event of a Termination of Directorship.

 

3.                                       Termination of Directorship.  Upon a
Termination of Directorship, the Option shall remain exercisable pursuant to
Section 9.5 of the Plan.

 

4.                                       Payment of Exercise Price.  The
exercise price is payable in United States dollars and may be paid (a) in cash,
(b) by check, bank draft or money order payable to the Company, (c) with the
Committee’s prior written consent, by delivery of shares of Common Stock owned
by the Optionee for a period of at least 6 months (and for which the Optionee
has good title free and clear of any liens and encumbrances) having a Fair
Market Value equal to the exercise price on the date of exercise, (d) if the
Common Stock is traded on a national securities exchange, the Nasdaq Stock
Market, Inc. or quoted on a national quotation system sponsored by the National
Association of Securities Dealers, through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the purchase price, or (e) by any combination of the foregoing, equal in amount
to the exercise price.

 

5.                                       Method of Exercise.  Subject to the
terms and conditions of this Agreement and the Plan, this Option may be
exercised by written notice to the Company, at the principal executive office of
the

 

--------------------------------------------------------------------------------


 

Company, or to such transfer agent as the Company shall designate.  Such notice
shall state the election to exercise this Option and the number of Option Shares
in respect of which it is being exercised and shall be signed by the person or
persons so exercising this Option.  Such notice shall be accompanied by payment
of the full exercise price of such Option Shares, and the Company shall deliver
a certificate representing such Option Shares as soon as practicable after the
notice shall be received.  The certificate for the Option Shares as to which
this Option shall have been exercised shall be registered in the name of the
person so exercising this Option and shall be delivered as provided above to or
upon the written order of the person exercising this Option.  In the event this
Option shall be exercised by any person other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person to
exercise this Option. All Option Shares that shall be purchased upon the
exercise of this Option as provided herein shall by fully paid and
non-assessable.

 

6.                                       Option Not Transferable.  This Option
is not transferable or assignable except by will or by the laws of descent and
distribution.  During the Optionee’s lifetime, only the Optionee, or the
Optionee’s guardian or legal representative, can exercise this Option.  In
addition, this Option shall not be assigned, negotiated, pledged or hypothecated
in any way (whether by operation of law or otherwise), and this Option shall not
be subject to execution, attachment or similar process.  Upon any attempt to
transfer, assign, negotiate, pledge or hypothecate this Option, or in the event
of any levy upon this Option by reason of any execution, attachment or similar
process contrary to the provisions hereof, this Option shall immediately become
null and void.  Notwithstanding the foregoing, after the grant of this Option,
the Committee may determine that the Option is transferable in whole or part and
in such other circumstances, and under such other conditions, as specified by
the Committee.

 

7.                                       No Obligation to Exercise Option.  The
grant and acceptance of this Option imposes no obligation on the Optionee to
exercise it.

 

8.                                       No Obligation to Continue
Directorship.  This Agreement does not guarantee that the Company or its
subsidiaries or affiliates will continue to retain the Optionee for any specific
time period, nor does it modify in any respect the Company’s and its
subsidiaries’ and affiliates’ right to terminate or modify the Optionee’s
directorship or compensation.

 

9.                                       No Rights as a Stockholder.  The
Optionee shall have no rights as a stockholder with respect to Option Shares
subject to this Agreement until the Optionee has exercised the Option, paid the
exercise price and become the holder of record of the Option Shares.  Except as
is expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date such stock
certificate is issued.

 

10.                                 Termination Repayment.   Notwithstanding
anything else herein to the contrary, in the event the Optionee’s Termination of
Directorship occurs not more than three (3) months after the date of exercise of
this Option or the Optionee engages in a “competitive activity” (as determined
by the Committee, in its sole discretion) after the exercise of this Option, the
Optionee shall pay the Company an amount in cash (within ten (10) business days)
for each share with respect to which this Option was exercised, equal to the
difference between:  (a) the Fair Market Value of a share of Common Stock on the
date of such Termination or determination, as applicable, and (b) the exercise
price paid per share.

 

11.                                 Provision of Documentation to Optionee.  By
signing this Agreement, the Optionee acknowledges receipt of a copy of this
Agreement and a copy of the Plan.

 

--------------------------------------------------------------------------------


 

12.                                 Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware.

 

13.                                 Entire Agreement.  This Agreement, together
with the Plan, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------